            Case 2:19-cv-05378-MAK Document 35 Filed 04/20/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DEVON MD LLC                                   : CIVIL ACTION
                                                :
                       v.                       : NO. 19-5378
                                                :
 STEVEN F. DEMAIO, et al.                       :


                                            ORDER
       AND NOW, this 20th day of April 2020, upon considering Defendant Alledran Med LLC’s

Motion to dismiss (ECF Doc. No. 30) contesting our exercise of personal jurisdiction over it,

Plaintiff’s Response (ECF Doc. No. 33), having evaluated the adduced evidence, and for reasons

in the accompanying Memorandum, it is ORDERED we:

       1.       Grant Alledran Med LLC’s Motion to dismiss (ECF Doc. No. 30);

       2.       Dismiss all claims against Alledran Med LLC in this District; and,

       3.       Decline to transfer claims against Alledran Med LLC to the District of Connecticut.




                                                     KEARNEY, J.
